Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/27/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 

Corrections to office action on 5/4/2022.   
(1) PTO-326 – line 5a changes to claims 1-16. line 5b changes to claims 6-16. 
(2) DETAILED ACTION – page 2.  section 2, claims 6-16 are withdrawn.  

Election/Restrictions
As reminder, election was made without traverse in the reply filed on 4/15/2022, in response to the Species Election Requirement Office Action of February 24, 2022.  Applicant elects Species I, FIGS. 1A-1B. Claims 1-5 read on the elected species.  Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  


    PNG
    media_image1.png
    452
    723
    media_image1.png
    Greyscale

[0023] In this embodiment, the speed reducer 1 is a two-stage cycloid speed reducer. The speed reducer 1 comprises a transmission shaft 10, an eccentric wheel 11, a first wheel assembly 12, a rotating wheel 13 and a second wheel assembly 14. 
Claims 1-5, elected claims, are pending and are presented for examination.  Claims 6-16 have been withdrawn.  
In view of amendments, the Examiner withdraws the rejection mailed on 5/4/2022.  

Applicant’s argument: 
(1) Although the Office Action asserts that the orbiting member 16 disclosed by Ryffel
corresponds to the rotating wheel of the present invention, and 
the annular flange 24 disclosed by Ryffel corresponds to the second wheel assembly of the present invention, according to Fig. 2, the inner wall 22a of the orbiting member 16 of Ryffel comprises convex structures which are similar to the teeth and are different from the rollers. 
Hence, Raffel fails to disclose the feature “at least one second roller of the rotating wheel is disposed within the concave structure” recited in amended Claim 1 of the present invention.
(2) Moreover, according to Fig. 2, there are cylindrical pins or rollers 28 on an outer
periphery of the annular flange 24, wherein the cylindrical pins or rollers 28 are different from the teeth. Hence, Raffel also fails to disclose the feature “the second wheel assembly comprises a second wheel disc and at least one second tooth, wherein the at least one second tooth is disposed on an outer periphery of the second annular body” recited in amended Claim 1 of the present invention. Moreover, since the inner wall 22a of the orbiting member 16 of Ryffel comprises convex structures, Ryffel has the same drawback as the conventional cycloid speed reducer discussed in Applicant’s background of the invention.

Response: 
Applicant’s interpretation of cited prior art, Raffel et al (US 4282777 A1), is not persuasive.  That is not the examiner’s interpretation at the office action, nor disclosure of Raffel.  
(1) Raffel discloses “Formed at the periphery of the orbiting member 16 is an annular flange 22 having a radially inner surface or wall 22a and a radially outer wall 22b”.   Accordingly, lower portion of wall 22a is concave portion of the periphery of the orbiting member 16 inner, and high portion of wall 22b is convex portion of the periphery of the orbiting member 16.   First roller 36 goes on 22b, and second roller 28 goes on 22a.  
(2) “teeth”: Applicant calls similar manner for “teeth” with 133, 142 (Fig. 1B).  The shape is similar to Raffel.  
Therefore, Ryffel discloses the feature “at least one second roller (28) of the rotating wheel is disposed within the concave structure (concave portion at 22a); the second wheel assembly comprises a second wheel disc and at least one second tooth, wherein the at least one second tooth is disposed on an outer periphery of the second annular body”’ as recited in amended Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ryffel et al (US 4282777 A1).  
As for claim 1, Ryffel discloses a speed reducer, comprising: 
a transmission shaft (7, Fig. 1) having a first end and a second end (inherent as finite); 
an eccentric wheel (70, Fig. 1, 2) eccentrically fixed on the second end of the transmission shaft (applicant means an eccentric wheel 11 eccentrically fixed on, nearby, the second end 101 of the transmission shaft 100), 
wherein the eccentric wheel is driven by the transmission shaft to eccentrically rotate relative to an axle center of the transmission shaft; 
a first wheel assembly (32) comprising a first wheel disc (disc 8a) and at least one first roller (36), 
wherein the first wheel disc is disposed between the first end and the second end of the transmission shaft and comprises a first annular body (Figs. 1-3), 
wherein the first annular body is extended from the first wheel disc in a direction away from the first end of the transmission shaft, the first annular body has an inner wall (i.e., inner surface), and the at least one first roller is disposed on the inner wall (Figs. 1-3); 
a rotating wheel (16) comprising a main body (22) and an axle hole (16a), 
wherein the eccentric wheel is disposed within the axle hole, the rotating wheel is rotated with the eccentric wheel, and the main body comprises an outer ring structure (shape of 22b) and a concave structure (22a, Figs. 1-2, , see “CC” at markup below, corresponding to applicant’s 1303 in Fig. 1A), 
wherein the outer ring structure is disposed on an outer periphery of the main body and comprises at least one first tooth (22b, Figs. 1-3, see “CV” at markup below, corresponding to applicant’s 133 in Fig. 1B), 
the at least one first tooth is in contact with the corresponding first roller (36), and at least one second roller (28) is disposed within the concave structure (Fig. 3); and 
a second wheel assembly (24, 10b) comprising a second wheel disc (10b, flat disc portion) and at least one second tooth (high between 26, Figs. 2-3), 
wherein the second wheel disc comprises a second annular body (24 of 10b), 
wherein the at least one second tooth is disposed on an outer periphery of the second annular body, and each of the at least one second tooth is in contact with the corresponding second roller (Figs. 1-3).  
	
    PNG
    media_image2.png
    266
    303
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryffel et al (US 4282777 A1).  
As for claim 2, Ryffel teaches the speed reducer according to claim 1, but does not teach the recites function in the claim.  However, due to the eccentric operation, it is obvious when the at least one second roller and the corresponding second tooth at larger gap are pushed against each other to result in rotation of the second wheel assembly, the first wheel assembly is not rotated, and also when the at least one first roller and the corresponding first tooth at larger gap are pushed against each other to result in rotation of the first wheel assembly, the second wheel assembly is not rotated.  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As for claim 3, Ryffel teaches the speed reducer according to claim 2, comprising a number of first rollers (36), a number of first teeth (22b, high), number of second rollers (28), number of second teeth (26), wherein the number of the first rollers (36 is 12) is one greater than the number of the first teeth (22b is 11), but failed to teach the number of the second rollers (28 is 12) is one greater than the number of the second teeth (high between 26 is 12).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834